DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because lines 2-4 refer to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim should be amended to depend from claim 2 in order to provide antecedent basis for “the carboxamide.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2016/0009980).
With respect to claim 1, Gupta et al. discloses a composition for fracking [0047] an unconventional reservoir [0076], wherein the composition comprises hard water and liquid carbon dioxide [0047].



With respect to claim 7, Gupta et al. discloses a method for fracturing [0047] a rock formation in an unconventional reservoir [0076], wherein the method comprises pumping a composition according to claim 1 into the rock formation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6 and 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. alone.
is urea as called for in the claims. The Examiner would like to also note that the treatment materials of the Markush group are being considered as obvious variants, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative treatment materials in the composition of Gupta et al. as based on the desired treatment to be applied therewith. 

With respect to claims 5-6, the reference is silent as to the ratio and concentration claimed. However, it would have been obvious to a person having ordinary skill in the art to provide for a ratio of hard water to carbon dioxide and a carboxamide concentration in the composition as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

With respect to claims 8-10, the reference teaches fracturing temperatures around 250oC and pressures around 80MPa (800 bars) [0043]. However, it would have been obvious to a person having ordinary skill in the art to provide for a temperature and pressure for pumping the composition as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 3310112 teaches a fracturing composition example that includes 2.1 tons liquid carbon dioxide (equivalent to about 36,000 cubic feet gaseous carbon dioxide, calculated at standard pressure and temperature) per 1000 gallons of water.  
US 2005/0059555 teaches suitable emulsions can be comprised of two immiscible liquids such as an aqueous gelled liquid and a liquefied gas, such as carbon dioxide or nitrogen. In exemplary embodiments of the present invention, the fracturing fluids are aqueous gels that comprise water, a gelling agent for increasing viscosity, and, optionally, a crosslinking agent for crosslinking the gelling agent to further increase the viscosity of the fluid to form a crosslinked treatment fluid. The increased viscosity of the gelled, or gelled and cross-linked, treatment fluid, among other things, reduces fluid loss and allows the fracturing fluid to transport significant quantities of suspended proppant particles. The water used to form the fracturing fluid may be salt water, brine, or any other aqueous liquid that does not adversely react with the other components. The fracturing occurs at subterranean temps of 60-255oF.
US 2011/0259761 is related to the pre-treatment of flow back or produced water for the hydraulic fracture treatment of a subterranean formation in a well bore. The water or brine is softened by precipitating hardness salts with electrochemical cells and carbon dioxide gas. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        2/25/2022